Citation Nr: 0721468	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-39 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for temporomandibular joint 
dysfunction (TMJ), claimed as secondary to a service-
connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to June 
1946 and from November 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).

Procedural history

In December 2004, the RO granted service connection for 
anxiety disorder and denied service connection for TMJ.  The 
veteran appealed the matter of his entitlement to service 
connection for TMJ, claimed as secondary to the service-
connected anxiety disorder.  

In May 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket.  See 38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).  
 
The Board remanded this issue in May 2006 and in January 
2007.  The veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.  

Issues not on appeal

In his June 2004 claim, the veteran also sought service 
connection for hearing loss, tinnitus, gastroesophageal 
reflux disease (GERD) and thyroidectomy.  The veteran did not 
appeal the issue of entitlement to service connection for 
thyroidectomy.   The Board's May 2006 decision denied service 
connection for hearing loss and tinnitus.  In October 2006, 
the agency of original jurisdiction (AOJ) issued a 
supplemental statement of the case which continued to deny 
the veteran's claims.  The Board's January 2007 decision 
denied service connection for GERD.  

As was noted above, in December 2004 the RO granted service 
connection for anxiety disorder.  A 50 percent disability 
rating was assigned effective June 18, 2004.  The veteran did 
not disagree with either the assigned rating or the effective 
date.  

In October 2006, the veteran's accredited representative 
filed a claim of entitlement to service connection for 
irritable colon syndrome.  The AMC granted the claim in an 
October 2006 rating decision and assigned a noncompensable 
disability rating.  To the Board's knowledge, the veteran has 
not disagreed with that decision.

Thus, the only issue remaining on appeal is the issue of the 
veteran's entitlement to service connection for TMJ.


FINDING OF FACT

A preponderance of the competent medical evidence 
demonstrates that the veteran has no TMJ condition.


CONCLUSION OF LAW

TMJ is not due to or proximately caused by the veteran's 
service-connected anxiety disorder.  38 C.F.R. §3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for TMJ disorder, 
essentially contending that he has jaw pain due to his 
service-connected anxiety disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an October 2004 letter that to 
establish secondary service connection, the evidence must 
show:

1. You currently have a physical or mental 
disability shown by medical evidence, in addition 
to your service-connected disability.

2.  Your service-connected disability either caused 
or aggravated your additional disability.

June 2004 and October 2004 VCAA letters informed the veteran 
of the kinds of evidence that could be used to support 
service connection claims, such as medical records, a 
statement from his doctor, his statements and statements of 
others who could observe his symptoms.  These notices satisfy 
the VCAA obligation to inform a claimant of the evidence 
required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

In the October 2004 letter and in a February 2007 
letter, the veteran was told that if he had any 
additional information or evidence to send it to VA or 
tell them about it.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim of entitlement to service connection for 
TMJ disorder was denied based on elements (2) and (3), 
evidence of a current disability and a connection between the 
veteran's service and the service-connected anxiety disorder 
and the claimed TMJ disorder disability.  As explained above, 
he has received proper VCAA notice as to his obligations, and 
those of VA, with respect to these crucial elements.  

Elements (4) and (5), degree of disability and effective 
date, were rendered moot via the RO's denial of service 
connection.  In other words, any deficiency of advisement as 
to those two elements was meaningless, because a disability 
rating and effective date were not assigned in the absence of 
service connection.  In addition, in letters dated April 
2006, June 2006 and March 2007, the veteran was specifically 
informed of degree of disability and effective date.

In sum, the Board finds the veteran has received proper 
Dingess notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records and post-service medical 
examination and treatment records.  The veteran has been 
accorded several VA medical examinations, including a March 
2007 examination specifically to determine whether the 
veteran in fact had a TMJ disorder.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, but 
elected in writing not to have a hearing.  See VA Form 9 
dated November 3, 2005.

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Crucial to the award of service connection is the existence 
of disability. Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter

The Board initially observes that the veteran has not 
contended that his TMJ is directly due to his military 
service.  Rather, he contends that mental stress associated 
with his service-connected anxiety disorder has led to TMJ 
dysfunction. 
Accordingly, the Board's discussion will focus on the mater 
of secondary service connection.  [In any event, because as 
discussed above there is no current medical evidence of TMJ, 
the claim would be denied no matter what theory of 
entitlement was proffered.]


Discussion

As noted above, the evidence must show a current disability, 
a service-connected disability, and a nexus between the two.  
All three elements must be met.  
See Wallin, supra.

As was noted in the Board's January 2007 remand, evidence as 
to whether the claimed TMJ in fact existed was unclear.  
Although there was a reference to TMJ in VA outpatient 
treatment records, a June 2006 VA examination did not find 
any temporomandibular dysfunction.  See the January 19, 2007 
Board decision, page 10.  

The Board's January 2007 remand therefore specified that the 
veteran should be examined by a medical provider to determine 
whether the veteran in fact had a TMJ condition.  In March 
2007, a VA examiner reviewed the veteran's claims file, 
examined the veteran, and determined that the veteran did not 
have a TMJ dysfunction condition.  Specifically, the examiner 
concluded that:

Patient has good occlusion, good periodontal 
health.  No soft tissue lesions noted.  Patient is 
in good oral health. . . . Patient has no 
limitation of inter-incisal range.  He opens fully 
without discomfort.  There is no TMJ crepitus or 
popping.  There is no evidence of either closed 
lock or open lock.  He opens and closes with very 
minimal lateral deviation, within the normal range 
of TJH function.  . . . There was no evidence of 
TMJ dysfunction at the 20 June 2006 examination, 
and there is no evidence of TJH dysfunction at the 
examination today.

Thus, although there are some references to jaw problems in 
past VA outpatient treatment reports, a preponderance of the 
evidence of record, in particular reports of two recent VA 
examinations, supports a conclusion that the veteran does not 
have a current disability.  Wallin element (1) is therefore 
not met, and the claim fails on that basis.

To briefly address the other Wallin elements, the Board notes 
that with regard to element (2), it is uncontroverted that 
the veteran has a service-connected anxiety disorder.  
However, Wallin element (3), a connection between a current 
disability and the service-connected disability is impossible 
because there is no current disability.  Indeed, there is no 
suggestion in any of the medical records that TNMJ was caused 
by the service-connected anxiety disorder.  Thus, the claim 
fails on this basis as well.

For those reasons, the benefits sought on appeal are denied.


ORDER

Entitlement to service connection for TMJ is denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


